Citation Nr: 0948960	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-13 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Whether there is new and material evidence has been received 
to reopen a claim for service connection for a bilateral hip 
disorder, to include as secondary to a service-connected back 
disability.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1992 to June 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In this decision, the Board is reopening the Veteran's claim 
on the basis of new and material evidence, but is remanding 
the underlying claim for service connection to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development.


FINDINGS OF FACT

1.  The Veteran did not appeal the May 1999 rating decision 
denying service connection for a bilateral hip disorder; nor 
did she appeal the April 2003 decision continuing to deny 
that claim.

2.  Evidence received since the April 2003 rating decision 
includes a diagnosis of bilateral bone cysts in the 
acetabular roofs, with edema around the cysts in the left 
hip.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying the Veteran's 
claim for service connection for a bilateral hip disorder, to 
include as secondary to a service-connected back disability 
is final.  38 U.S.C.A. § 7105 (c) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted to reopen 
the Veteran's claim for service connection for a bilateral 
hip disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the Veteran's claim of 
service connection for a bilateral knee disorder and remands 
the underlying claim for service connection for further 
development and consideration.  As such, no discussion of 
VA's duty to notify and assist is necessary.

In an unappealed decision dated in May 1999, the RO denied 
the Veteran's claim of service connection for a bilateral hip 
disorder, to include as secondary to a service-connected back 
disability.  Subsequently, in a rating decision dated in 
April 2003, the RO reopened but continued to deny the 
Veteran's claim for service connection.  The Veteran did not 
appeal.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 
38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
Thus, the April 2003 decision became final because the 
Veteran did not perfect an appeal of that denial.

The bilateral hip disorder claim may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen her claim in April 2007.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

In denying service connection in May 1999, the RO noted that 
there was no competent medical evidence of the Veteran's 
claimed disorder and any relationship of such a disorder to 
her period of active service.  In April 2003, the RO reopened 
the Veteran's claim, but continued to deny it on the basis 
that the Veteran's bilateral knee disorder, which was 
determined to be "hip pain" not associated with any 
underlying bilateral hip disability, was not attributable to 
the Veteran's period of active service, either directly or as 
secondary to either her service-connected back or knee 
disabilities.   

Evidence received since the last final decision includes a 
June 2007 examination report from a private physician, Dr. 
M.K., providing a diagnosis of an underlying bilateral hip 
disability -- bilateral bone cysts in the acetabular roofs, 
with edema around the cysts in the left hip.  This evidence 
was not previously submitted to agency decision makers and 
relates to an unestablished fact necessary to substantiate 
the claim.  Therefore, it is new and material; and the 
petition to reopen the service connection claim is granted.  
See 38 C.F.R. 3.156.

That said, for the reasons expressed in the remand section 
below, the Veteran's underlying claim for service connection 
is remanded to the RO for further development prior to 
readjudication on the merits.


ORDER

New and material evidence having been presented, the claim of 
service connection for a bilateral hip disorder, to include 
as secondary to a service-connected back disability is 
reopened, and to this extent only the appeal is granted.



REMAND

Ultimately, the Veteran seeks to establish entitlement to 
service connection for a bilateral hip disorder, which she 
has claimed is secondary to her service-connected back 
disability.  In the alternative, she also has asserted that 
her condition may be directly attributable to her physical 
activities, especially running, while she was in service.  
The Board also sees that the Veteran's medical records show 
that she has also described that her symptoms include hip 
pain radiating from her knees.

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Here, as mentioned, the record includes a June 2007 
examination report from a private physician, Dr. M.K., 
providing a diagnosis of bilateral bone cysts in the 
acetabular roofs, with edema around the cysts in the left 
hip.  So, there is competent medical evidence of a current 
disability.  

A VA examination report dated in March 2003, shows that the 
examiner was unable to attribute the Veteran's bilateral hip 
pain to an underlying diagnosis.  As concerns the 
relationship of the Veteran's bilateral hip pain and her 
period of active service, the report provides that the 
examiner was unable to establish a link between the Veteran's 
service and her bilateral hip pain.  The report also provides 
that the Veteran's bilateral hip disorder was deemed not to 
be etiologically related to her service-connected knee 
disability.  However, it did not address the purported 
relationship between the Veteran's bilateral hip disorder and 
her service-connected back disability.  Therefore, the Board 
finds that this report lacks the required degree of medical 
certainty necessary to be of probative value as to the nature 
and etiology of the Veteran's current bilateral hip disorder 
- particularly as it fails to diagnose her current disorder 
and does not address whether her bilateral hip disorder was 
caused by or is aggravated by her service-connected back 
disability.  See EF v. Derwinski, 1 Vet App 324 (1991) (VA 
adjudicators must consider all potential basis of entitlement 
reasonably raised by the record).

Consequently, the Board must remand the Veteran's claim for a 
VA medical examination regarding the nature of her bilateral 
his disorder and its relationship to the Veteran's service-
connected back disability.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
ascertain the precise nature and etiology 
of her bilateral hip disorder.  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The claims file should be made available 
to and reviewed by the examiner in 
conjunction with conducting the 
examination.

The examiner must opine as to whether it 
is at least as likely as not (meaning 50 
percent or more probable) that any 
bilateral hip disability found on 
examination is manifested as a result of 
her period of active service.

The examiner is also requested to opine 
whether is at least as likely as not 
(meaning 50 percent or more probable) that 
any bilateral hip disability found on 
examination is either caused by or is 
aggravated (permanently worsened) by her 
service-connected knee or back 
disabilities.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

In doing so, the examiner should 
acknowledge the Veteran's reports of a 
history of her symptoms and continuity of 
symptomatology.  Any opinions expressed 
must be accompanied by a complete 
rationale.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


